
	
		II
		111th CONGRESS
		1st Session
		S. 2564
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2009
			Mr. Burris introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  4-(2,4-dichlorophenoxy) butyric acid and 4-(2,4-dichlorophenoxy) butyric acid,
		  dimethylamine salt.
	
	
		1.4-(2,4-dichlorophenoxy)
			 butyric acid and 4-(2,4-dichlorophenoxy) butyric acid, dimethylamine
			 salt
			(a)In
			 generalHeading 9902.23.26 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 4-(2,4-dichlorophenoxy) butyric acid and 4-(2,4-dichlorophenoxy) butyric acid,
			 dimethylamine salt) is amended by striking the date in the effective period
			 column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
